Caton, C. J. There is a cattle-guard across the railroad at or within a few feet of the eastern limits of the city of Decatur. The evidence does not show, nor is it of the least importance, whether the road was fenced east of this point, for it had no connection with the accident. The evidence leaves no doubt on the mind that the plaintiff’s horse got upon the track where it passes through the commons within the city limits, and when the midnight train going east came along, it became frightened and ran before the engine on the track, until it came to the cattle-guard at the city limits, when it was struck by the engine and pushed along upon the track fifty or sixty feet, and then was thrown from the track, and was so injured thereby as to become valueless. Upon these simple facts, of which no one who will examine the evidence can entertain a doubt, the question of liability depends. The law which requires railroad companies to fence their roads in certain places, has nothing to do with it, for the horse, beyond all doubt, got upon the track where no fence was required, and followed it until he reached the cattle-guard, at which obstruction he was overtaken and injured. Any omission to keep up fences or cattle-guards, if any was proved, did not tend in the most remote degree to produce the injury. The fault, or the misfortune, if you please, was altogether on the part of the plaintiff in allowing his horse to be loose on the common in the town where the road was not required to he fenced, and whence he strayed upon the track where he had no right to go, and from this cause resulted the injury. The plaintiff must himself bear the consequences of his own fault or his own misfortune. There is no proof of carelessness on the part of those in charge of the train. Illinois Central R. R. Co. v. Phelps, 29 Ill. 447. The judgment must be reversed, and the cause remanded. Judgment reversed.